Exhibit 10.1

 

AMERICAN STATES WATER COMPANY

AMENDED AND RESTATED 2008 STOCK INCENTIVE PLAN

2014 PERFORMANCE AWARD AGREEMENT

 

THIS PERFORMANCE AWARD AGREEMENT (this “Agreement”) is dated as of [   ], 2014
by and between American States Water Company, a California corporation (the
“Corporation”), and [      ] (the “Participant”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to the American States Water Company Amended and Restated 2008
Stock Incentive Plan (the “Plan”), the Corporation has granted to the
Participant effective as of the date hereof (the “Award Date”), an award of
Performance Awards under the Plan (the “Award”), upon the terms and conditions
set forth herein and in the Plan.

 

NOW, THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

 

1.            Defined Terms.  Capitalized terms used herein and not otherwise
defined herein shall have the meaning assigned to such terms in the Plan.  The
following phrases shall have the following meanings:

 

“Aggregate GSWC Operating Expense Level” means the cumulative operating expenses
of the Water Segment as reported in the Corporation’s Form 10-Ks filed with the
Securities and Exchange Commission for the period beginning January 1, 2014 and
ending on the last day of the Performance Period, as adjusted to remove
(i) Water Supply, depreciation and amortization and maintenance expenses as
reported in such Form 10-Ks, (ii) public relations, legal and other professional
services expenses of GSWC during the Performance Period applicable to defending
GSWC from condemnation considerations and actions applicable to the Water
Segment,  (iii) any costs of defense, costs of settlement and judgments incurred
in connection with claims arising from water quality incidences accruing during
the Performance Period which are incurred in connection with claims determined
by the Compensation Committee to be extraordinary events,  (iv) write-offs
associated with decisions or actions of the CPUC applicable to the financial
statements in the Performance Period for the Water Segment, and (v) gross-up of
certain surcharges authorized by the CPUC to recover previously incurred costs
recorded pursuant to generally accepted accounting principles.

 

“ASUS” means American States Utility Services, Inc., a wholly subsidiary of the
Corporation.

 

“ASUS Cumulative Net Earnings” means the cumulative net income of ASUS and its
subsidiaries for the period beginning January 1, 2014 and ending on the last day
of the Performance Period.

 

--------------------------------------------------------------------------------


 

“ASUS New Base Acquisition Success Rate” means the percentage that results from
dividing (1) the projected net income for 2014-2018 set forth in the Targeted
New Base Acquisition Table for the Targeted New Bases awarded to ASUS during
2014-2016 (the numerator), by (2) the projected net income for 2014-2018 set
forth in the Targeted New Base Acquisition Table for the Targeted New Bases
awarded to all competitors, including ASUS (the denominator).

 

“Board of Directors” means the Corporation’s board of directors.

 

“Compensation Committee” means the compensation committee of the Board.

 

“CPUC” means the California Public Utilities Commission.

 

“GSWC” means Golden State Water Company, a wholly owned subsidiary of the
Corporation.

 

“Payout Percentage” means, with respect to each Performance Criteria, the
percentage of the Participant’s Target Performance Award that is payable with
respect to such Performance Criteria based on the degree of satisfaction of the
Performance Target for such Performance Criteria.

 

“Peer Group” means the following eight companies: American Water Works
Company, Inc., Aqua America, Inc., California Water Service Group, SJW Corp.,
Middlesex Water Company, Connecticut Water Service, Inc., York Water Company and
Artesian Resources Corporation.  For this purpose, total shareholder return for
the Corporation and each of the other eight companies shall be calculated using
the Securities and Exchange Commission guidelines for reporting financial
performance.  If any of the stock of any of the members of the Peer Group is no
longer traded or is suspended from trading as of the last business day of the
Performance Period, that company shall not be included in the Peer Group.

 

“Performance Criteria” means ASUS Cumulative Net Earnings, ASUS New Base
Acquisition Success Rate, Aggregate GSWC Operating Expense Level and Total
Shareholder Return.

 

“Performance Target” means the specific goal established by the Compensation
Committee with respect to each of the Performance Criteria set forth in
Exhibit A.

 

“Retirement Age” means the time that the Participant is at least age 55 and the
sum of the age of the Participant and the Participant’s years of service with
the Corporation and/or one of its wholly owned subsidiaries is at least 75.

 

“Targeted New Base” means the bases set forth in the Targeted New Base
Acquisition Table.

 

2

--------------------------------------------------------------------------------


 

“Targeted New Base Acquisition Table” means the table presented to the
Compensation Committee at its meeting on January 21, 2014 setting forth the
projected net income for 2014-2018 for each Targeted New Base.

 

“Target Performance Award” means with respect to each Performance Criteria, the
number of Performance Awards set forth on Exhibit A as the target for such
Performance Criteria.

 

“Total Shareholder Return” means the Corporation’s total shareholder return,
including reinvestment of dividends,  as compared to the total shareholder
return, including reinvestment of dividends, of each of the members of the Peer
Group.   If any of the stock of any of the members of the Peer Group is no
longer traded or is suspended from trading as of the last business day in the
Performance Period, the Performance Target for Total Shareholder Return set
forth in subsection A of Exhibit A shall be adjusted as provided therein.

 

“Water Segment” means the water segment of GSWC, one of the three reportable
segments as defined in the Form 10-K.

 

“Water Supply” means water purchased, power purchased for pumping, groundwater
production assessment and the water supply balancing accounts.

 

2.            Grant.

 

a.            Amount of Award.  Subject to the terms of this Agreement, the
Corporation hereby grants to the Participant the performance awards set forth on
Exhibit A (subject to adjustment as provided in Section 5.2 of the Plan (the
“Performance Awards”).

 

b.            Account. The Corporation will maintain a Performance Award
bookkeeping account for the Participant (the “Account”).  The Performance Awards
shall be used solely as a device for determination of the payment eventually to
be made to the Participant if such Performance Awards vest pursuant to
Section 3.  The Performance Awards shall not be treated as property or as a
trust fund of any kind.

 

3.            Vesting.

 

a.            General.  The Performance Awards shall vest and become
nonforfeitable with respect to thirty-three percent (33%) of the total number of
Performance Awards on the first Installment Vesting Date, thirty-three percent
(33%) of the total number of Performance Awards on the second Installment
Vesting Date and thirty-four percent (34%) of the total number of Performance
Awards on the last Installment Vesting Date; provided, however, that the final
number of Performance Awards shall be determined only upon completion of the
Performance Period as contemplated by Section 3(b).  Except as otherwise
provided in this Agreement, the first Installment Vesting Date shall be
December 31, 2014, the second Installment Vesting Date shall be December 31,
2015 and the last Installment Date Vesting Date shall be December 31, 2016 (each
an “Installment Vesting Date”).

 

3

--------------------------------------------------------------------------------


 

b.            Performance Criteria Satisfaction Condition.  Notwithstanding any
provision of this Section 3, the vesting of the Performance Awards (and any
Performance Awards credited as dividend equivalents thereon) shall be contingent
upon certification by the Compensation Committee on or prior to March 15 of the
year following the end of the Performance Period of the number of Performance
Awards (including any Performance Awards credited as dividend equivalents
thereon) that have been earned as provided in Section 4 for the period
commencing on January 1, 2014 and ending on the earliest of (i) December 31,
2016, and (ii) if applicable, the date of vesting of the Performance Awards
pursuant to Section 3(e) (the “Performance Period”).

 

c.            Termination of Employment Prior to Vesting.  Notwithstanding
Section 3(a), the Participant’s Performance Awards (and any Performance Awards
credited as dividend equivalents thereon) shall terminate to the extent that
such Performance Awards have not become vested prior to the first date the
Participant is no longer employed by the Corporation or one of its Subsidiaries,
regardless of the reason for the termination of the Participant’s employment
with the Corporation or a Subsidiary, subject to early vesting as provided in
Sections 3(e) and 3(f).  If the Participant is employed by a Subsidiary and that
entity ceases to be a Subsidiary, such event shall be deemed to be a termination
of employment of the Participant for the purposes of this Agreement (unless the
Participant otherwise continues to be employed by the Corporation or another of
its Subsidiaries following such event).

 

d.            Termination of Performance Awards.  If any unvested Performance
Awards are terminated under Section 3(b) or 3(c), such Performance Awards (and
any Performance Awards credited as dividend equivalents thereon) shall
automatically terminate and be cancelled as of the applicable termination date
without payment of any consideration by the Corporation and without any other
action by the Participant or the Participant’s beneficiary or personal
representative, as the case may be.

 

e.            Early Vesting as a Result of Death, Disability or a Change in
Control Event. Notwithstanding Section 3(a), the Participant’s Performance
Awards (and any Performance Awards credited as dividend equivalents thereon), to
the extent such Performance Awards are not then vested, shall become fully
vested upon the termination of employment as a result of death or Total
Disability or the occurrence of a Change in Control Event.

 

f.             Early Vesting if Attained Retirement Age. Notwithstanding
Section 3(a), the Participant’s Performance Awards (and any Performance Awards
credited as dividend equivalents thereon), to the extent such Performance Awards
are not then vested, shall become fully vested upon the Participant attaining
Retirement Age.

 

4

--------------------------------------------------------------------------------


 

4.            Determination of Performance Awards Payable.

 

a.            Basis of Determination. The number of Performance Awards payable
to the Participant (and any Performance Awards credited as the dividend
equivalents thereon) shall be determined on the basis of the extent to which the
Performance Targets for each of the Performance Criteria have been achieved. 
The number of Performance Awards payable to the Participant shall be equal to
the sum of the number of Performance Awards payable to the Participant with
respect to each Performance Criteria, together with any dividend equivalents
credited on such Performance Awards.  The number of Performance Awards payable
with respect to each Performance Criteria shall be equal to the Target
Performance Award for such Performance Criteria multiplied by the Payout
Percentages set forth in Exhibit A for such Performance Criteria, together with
any dividend equivalents credited on such Performance Awards.

 

b.            Compensation Determination and Certification.  As soon as
practicable following the end of the Performance Period and the completion of
the independent auditor’s report for the last year of the Performance Period,
but in no event later than March 15 of the year following the end of the
Performance Period, the Compensation Committee shall determine the extent to
which the Performance Targets for Performance Criteria are achieved and
determine the Payout Percentages for each of the Performance Criteria.  For
levels of achievement between target and zero and target and the maximum, the
Compensation Committee shall determine the Payout Percentage by interpolation,
to the extent not otherwise expressly set forth in subsection A, B, C or D of
Exhibit A.  If the Performance Period is less than 1,095 days as a result of
early vesting pursuant to Section 3(e), then the Performance Criteria for
Aggregate GSWC Operating Expense Level and ASUS Cumulative Net Earnings shall be
adjusted by multiplying such Performance Criteria by the number of days in the
shortened Performance Period and dividing the result by 1,095; and the
Performance Period will be considered to have ended as of the end of the fiscal
quarter most recently completed on or prior to the date of termination or, if
applicable, the date of the Change in Control.   At the time that the
Compensation Committee makes such determinations, it shall certify in accordance
with Section 4A.4(b) of the Plan, the number of Performance Awards payable to
the Participant.

 

c.            Adjustments and Limitations.  Notwithstanding the foregoing, the
number of Performance Awards payable to the Participant (and the Performance
Awards credited as dividend equivalents thereon) shall be subject to the
adjustments, limitations (including the share limitation under
Section 4A.4(c) of the Plan), the Compensation Committee’s discretionary
authority to make downward adjustments and other terms and conditions set forth
in the Plan.

 

5.            Continuance of Employment.  The vesting schedule requires
continued employment or service through each applicable vesting date as a
condition to the vesting of the applicable installment of the Award and the
rights and benefits under this Agreement.  Partial employment or service, even
if substantial, during any vesting period will not entitle the Participant to
any proportionate vesting or avoid or mitigate a termination of rights and
benefits upon or following a termination of employment or services.

 

5

--------------------------------------------------------------------------------


 

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Corporation or
Subsidiary, interferes in any way with the right of the Corporation or any
Subsidiary at any time to terminate such employment or services, or affects the
right of the Corporation or any Subsidiary to increase or decrease the
Participant’s other compensation or benefits.  Nothing in this paragraph,
however, is intended to adversely affect any independent contractual right of
the Participant without his or consent hereto.

 

6.            Dividend and Voting Rights.

 

a.            Limitation of Rights Associated with Performance Awards.  The
Participant shall have no rights as a shareholder of the Corporation, no
dividend rights (except as expressly provided in Section 6(b) with respect to
dividend equivalent rights) and no voting rights, with respect to the Awards and
any Common Shares underlying or issuable in respect of such Awards until such
Common Shares are actually issued to and held of record by the Participant.  No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of the Common Shares.

 

b.            Dividend Equivalents.  The Participant shall be entitled to be
credited with dividend equivalents in the form of additional Performance Awards
with respect to the Awards credited to his or her Account as the Corporation
declares and pays dividends in cash on its Common Shares.  The number of
Performance Awards to be credited to the Participant’s Account as a dividend
equivalent will equal (1) the sum of the per share cash dividends paid by the
Corporation on its Common Shares during the Performance Period multiplied by the
number of Awards credited to the Participant’s Account on the last day of the
Performance Period divided by (2) the average of the Fair Market Value of the
Common Shares on each dividend payment date during the Performance Period. 
Performance Awards credited as dividend equivalents will become vested to the
same extent as the Awards to which they relate.  For purposes of clarity, no
dividend equivalents shall be credited for a dividend record date with respect
to any Awards that were paid or terminated prior to such dividend record date
and the dividend equivalents will vest only if and to the extent that the
underlying Performance Awards vest.

 

7.            Timing and Manner of Distribution.

 

a.            General.  On or soon as administratively practicable following the
end of the Performance Period, but in no event later than March 15 of the year
following the end of the Performance Period, the Corporation shall deliver to
the Participant (or the Participant’s Beneficiary) a number of Common Shares
equal to the number of Performance Awards subject to this Award that become
vested on or prior to the end of the Performance Period (including any
Performance Awards credited as dividend equivalents with respect to such vested
Performance Awards), unless such Performance Awards terminate prior to such
Installment Vesting Date pursuant to Section 3(b) or 3(c).

 

6

--------------------------------------------------------------------------------


 

b.            Payment of Performance Awards upon Early Vesting as a Result of
Death, Disability or a Change in Control Event.  Notwithstanding Section 7(a),
upon termination of the Participant’s employment as a result of death or Total
Disability, or upon the occurrence of a Change in Control Event, the Corporation
shall deliver to the Participant or his or her Beneficiary a number of Common
Shares equal to the number of Performance Awards subject to this Award that
become vested in accordance with Section 3 (including any Performance Awards
credited as dividend equivalents with respect to such Performance Awards) as
soon as administratively practicable following such termination of employment or
Change in Control Event (but in no event later than March 15 of the year
following the year in which such termination of employment or a Change in
Control occurs).

 

c.            Termination of Performance Awards Upon Payment.   A Performance
Award will terminate upon the payment of that Performance Award in accordance
with the terms hereof, and the Participant shall have no further rights with
respect to such Performance Award.

 

d.            Form of Payment.  The Corporation may deliver the Common Shares
payable to the Participant under this Section 7 either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Corporation in its discretion.

 

8.            Restrictions on Transfer.  Neither the Award, nor any interest
therein or amount or shares payable in respect thereof may be sold, assigned,
transferred,  pledged or otherwise disposed of, alienated or encumbered, either
voluntarily or involuntarily.  The transfer restrictions in the preceding
sentence shall not apply to (a) transfers to the Corporation, (b) transfers by
will or the laws of descent and distribution, or (c) transfers pursuant to a
QDRO order if approved or ratified by the Compensation Committee.

 

9.            Adjustments Upon Specified Events.  Upon the occurrence of certain
events relating to the Corporation’s stock contemplated by Section 5.2 of the
Plan, the Compensation Committee shall make adjustments if appropriate in the
number of Performance Awards then outstanding and the number and kind of
securities that may be issued in respect of the Award.

 

10.         Tax Withholding.  Upon the vesting and/or distribution of Common
Shares in respect to the Performance Awards, the Corporation (or the Subsidiary
last employing the Participant) shall have the right at its option to
(a) require the Participant to pay or provide for payment in respect of cash of
the amount of any taxes that the Corporation or any Subsidiary may be required
to withhold with respect to such vesting and/or distribution, or (b) deduct from
any amount payable to the Participant the amount of any taxes which the
Corporation or any Subsidiary may be required to withhold with respect to such
vesting and/or distribution.  In any case where a tax is required to be withheld
in connection with the delivery of Common Shares under this Agreement, the
Compensation Committee may, in its sole discretion, direct the

 

7

--------------------------------------------------------------------------------


 

Corporation or the Subsidiary to reduce the number of shares to be delivered by
(or otherwise reacquire) the appropriate number of whole shares, valued at their
then Fair Market Value (with the “Fair Market Value” of such shares determined
in accordance with the applicable provisions of the Plan), to satisfy such
withholding obligation at the minimum applicable withholding rates.

 

11.         Notices.  Any notice to be given under the terms of this Agreement
shall be in writing and addressed to the Corporation at its principal office to
the attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s records, or at such other address as
either party may hereafter designate in writing to the other.  Any such notice
shall be given only when received, but if the Participant is no longer an
employee of the Corporation, shall be deemed to have been duly given by the
Corporation when enclosed in a properly sealed envelope addressed as aforesaid,
registered or certified, and deposited (postage and registry or certification
fee prepaid) in a post office or branch office regularly maintained by the
United States Government.

 

12.         Plan.  The Award and all rights of the Participant under this
Agreement are subject to, and the Participant agrees to be bound by, all of the
terms and conditions of the provisions of the Plan, incorporated herein by
reference.  In the event of a conflict or inconsistency between the terms and
conditions of this Agreement and of the Plan, the terms and conditions of the
Plan shall govern.  The Participant agrees to be bound by the terms of the Plan
and this Agreement.  The Participant acknowledges having read and understood the
Plan and this Agreement.  Unless otherwise expressly provided in other sections
of this Agreement, provisions of the Plan that confer discretionary authority on
the Compensation Committee do not (and shall not be deemed to) create any rights
in the Participant unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Compensation Committee so conferred by
appropriate action of the Compensation Committee under the Plan after the date
hereof.

 

13.         Entire Agreement.  This Agreement and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof.  The Plan and this Agreement may be amended pursuant to Section 5.6 of
the Plan.  Such amendment must be in writing and signed by the Corporation.  The
Corporation may, however, unilaterally waive any provision hereof in writing to
the extent such waiver does not adversely affect the interests of the
Participant hereunder, but no such waiver shall operate as or be construed to be
a subsequent waiver of the same provision or a waiver of any other provision
hereof.

 

14.         Limitation on Participant’s Rights.  Participation in the Plan
confers no rights or interests other than as herein provided.  This Agreement
creates only a contractual obligation on the part of the Corporation as to
amounts payable and shall not be construed as creating a trust.  Neither the
Plan nor any underlying program, in and of itself, has any assets.  The
Participant shall have only the rights of a general unsecured creditor of the
Corporation, with respect to amounts credited and payable, if any, with respect
to the Performance Awards, and rights no greater than the right to receive the
Common Shares as a general unsecured creditor with respect to such Awards, as
and when payable hereunder.

 

8

--------------------------------------------------------------------------------


 

15.         Counterparts.  This Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 

16.         Section Headings.    The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

 

17.         Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of California without
regard to conflict of law principles thereunder.

 

18.         Construction.    It is intended that the terms of the Award will not
result in the imposition of any tax liability pursuant to Section 409A of the
Code.  This Agreement shall be construed and interpreted consistent with that
intent.

 

19.         Recoupment.   The Award under this Agreement and the Common Shares
received by the Participant upon the vesting of the Award, or the value,
proceeds or other benefits received by the Participant upon the sale of such
Common Shares, shall be subject to the Corporation’s Policy Regarding Recoupment
of Certain Performance-Based Compensation Payments, as it may be amended from
time to time, or as otherwise required by law or as may be necessary to enable
the Corporation to comply with the rules of the New York Stock Exchange or the
rules of any other national securities exchange or national securities
association on which the securities of the Corporation or any of its
subsidiaries may be listed.

 

20.         Section 409A.  This Agreement is intended to be exempt from, or in
the alternative comply with, Section 409A and the interpretative guidance
thereunder, and shall be administered and interpreted accordingly.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Participant has hereunto set his
or her hand as of the date and year first above written.

 

 

AMERICAN STATES WATER COMPANY, a California corporation

 

 

 

By:___________________________________

 

 

 

Print Name:____________________________

 

 

 

Its:___________________________________

 

 

 

PARTICIPANT

 

 

 

Signature: ____________________________

 

 

 

Print Name: ___________________________

 

--------------------------------------------------------------------------------


 

CONSENT OF SPOUSE

 

In consideration of the execution of the foregoing Performance Award Agreement
by American States Water Company, I, ________________________, the spouse of the
Participant therein named, do hereby join with my spouse in executing the
foregoing Performance Award Agreement and do hereby agree to be bound by all of
the terms and provisions thereof and of the Plan.

 

Dated: ______________________________

 

 

Signature: ____________________________________

 

 

 

Print Name: ___________________________________

 

--------------------------------------------------------------------------------


 

EXHIBIT A

2014 PERFORMANCE AWARD AGREEMENT

 

 

 

Target Performance Award for Each Performance Criteria

A. Total
Shareholder
Return

B. Aggregate
GSWC
Operating
Expense Level

C. ASUS
Cumulative Net
Earnings

D. ASUS New
Base
Acquisition
Success Rate

Target

Total

[    ]

[    ]

[    ]

[    ]

[    ]

 

 

A.        Performance Targets and Payout Percentages for Total Shareholder
Return:

 

1.            If the Peer Group consists of eight companies at the end of the
Performance Period:

 

Total Shareholder Return

 

Payout as a Percentage of Target

> 8 members of the Peer Group

 

200%

> 7 members of the Peer Group

 

175%

> 6 members of the Peer Group

 

150%

> 5 members of the Peer Group

 

125%

> 4 members of the Peer Group

 

100%

> 3 members of the Peer Group

 

75%

> 2 members of the Peer Group

 

50%

> 1 member of the Peer Group

 

25%

 

2.            If the Peer Group consists of seven companies at the end of the
Performance Period:

 

Total Shareholder Return

 

Payout as a Percentage of Target

> 7 members of the Peer Group

 

200%

> 6 members of the Peer Group

 

171.43%

> 5 members of the Peer Group

 

142.86%

> 4 members of the Peer Group

 

114.29%

> 3 members of the Peer Group

 

85.71%

> 2 members of the Peer Group

 

57.14%

> 1 member of the Peer Group

 

28.57%

 

--------------------------------------------------------------------------------


 

3.            If the Peer Group consists of six companies at the end of the
Performance Period:

 

Total Shareholder Return

 

Payout as a Percentage of Target

> 6 members of the Peer Group

 

200%

> 5 members of the Peer Group

 

166.67%

> 4 members of the Peer Group

 

133.33%

> 3 members of the Peer Group

 

100%

> 2 members of the Peer Group

 

66.67%

> 1 member of the Peer Group

 

33.33%

 

4.   If the Peer Group consists of five companies at the end of the Performance
Period:

 

Total Shareholder Return

 

Payout as a Percentage of Target

> 5 members of the Peer Group

 

200%

> 4 members of the Peer Group

 

160%

> 3 members of the Peer Group

 

120%

> 2 members of the Peer Group

 

80%

> 1 member of the Peer Group

 

40%

 

5.            If the Peer Group consists of four companies at the end of the
Performance Period:

 

Total Shareholder Return

 

Payout as a Percentage of Target

> 4 members of the Peer Group

 

200%

> 3 members of the Peer Group

 

150%

> 2 members of the Peer Group

 

100%

> 1 member of the Peer Group

 

50%

 

6.            If the Peer Group consists of three companies at the end of the
Performance Period:

 

Total Shareholder Return

 

Payout as a Percentage of Target

> 3 members of the Peer Group

 

200%

> 2 members of the Peer Group

 

133.33%

> 1 member of the Peer Group

 

66.67%

 

7.            If the Peer Group consists of two companies at the end of the
Performance Period:

 

Total Shareholder Return

 

Payout as a Percentage of Target

> 2 members of the Peer Group

 

200%

> 1 member of the Peer Group

 

100%

 

8.            If the Peer Group consists of one company at the end of the
Performance Period:

 

Total Shareholder Return

 

Payout as a Percentage of Target

> 1 member of the Peer Group

 

150%

 

2

--------------------------------------------------------------------------------


 

B.         Performance Targets and Payout Percentages for Aggregate GSWC
Operating Expense Level

 

Aggregate GSWC Operating Expense
Level

 

Payout as a Percentage of Target

<$263.7 million

 

150%

>$263.7 million and <$269.7 million

 

125%

>$269.7 million and <$289.5 million

 

100%

>$289.5 million and <$295.5 million

 

50%

>$295.5 million

 

0%

 

 

C.        Performance Targets and Payout Percentages for ASUS Cumulative Net
Earnings

 

ASUS Cumulative Net Earnings

 

Payout as a Percentage of Target

>$42.7 million

 

150%

>$36.8 million and <$42.7 million

 

125%

>$28.1 million and <$36.8 million

 

100%

>$22.2 million and <$28.1 million

 

50%

<$22.2 million

 

0%

 

 

D.        Performance Targets and Payout Percentages for ASUS New Base
Acquisition Success Rate

 

New Base Acquisition Success Rate

 

Payout as a Percentage of Target

100%

 

200%

75%

 

150%

50%

 

100%

25%

 

50%

0%

 

0%

 

If the U.S government does not award at least two of the Targeted New Bases to
all competitors, including ASUS, during the 2014-2016 performance period, the
payout will be at 100% of Target.

 

Interpolation will be used for the payout on this metric.

 

3

--------------------------------------------------------------------------------